DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/22/2021 has been entered. Claims 1-13 remain pending the application. 

Response to Arguments
Applicant's arguments filed on 1/22/2021 have been fully considered but they are not persuasive or are moot. 
Applicant argues on pages 8-10 that the previous rejection fails to disclose the newly added limitations to the claims related to determining a rotation of the device. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Willis et al. (US20050261571, hereafter Willis) to disclose these limitations in the claims. Accordingly this argument is moot.
Applicant argues on page 9 that Sinelnikov does not disclose wherein the plurality of receivers are configured to receive signals from an external beamforming system. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, claim 2 recites the limitations “at least one ultrasound receiver” in lines 2-3. There is unclear antecedent basis for these limitations in the claim. It is unclear how this at least one ultrasound receiver relates to “a plurality of ultrasound receivers” set forth in claim 1. Is this one of the plurality of ultrasound receivers? If so, which one? Any of them? Some other ultrasound receiver. Clarification is required. For examination purposes this limitation will be interpreted as referring to any one of the plurality of ultrasound receivers set forth in claim 1.
Regarding claim 11, claim 1 recited the limitation “the emitted sequence” in line 4. There is unclear antecedent basis for this limitation in the claim. No emitted sequence has previously been set forth. Is this limitation intending to refer to the emitted ultrasound beams set forth in lines 2-3? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as referring to the emitted beams set forth in lines 2-3.
Regarding claim 12, claim 12 has been amended to recite “the terventional device” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. No “terventional” device has previously been set forth. The Examiner will assume that this deletion was unintentional and that the Applicant intended to recite “the interventional device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scampini et al. (US20040193042, hereafter Scampini) in view of Willis et al. (US20050261571, hereafter Willis) and Sinelnikov et al. (US20160374710, hereafter Sinelnikov).
Regarding claim 1, Scampini discloses in Figure 1 an interventional device (Scampini, invasive medical device 30) (Scampini, Para 24; “shown in FIG. 1 is an interventional device system. The interventional device system includes an invasive (interventional) device 30 which performs a function within the body”) comprising:
an elongated body having a longitudinal axis (Scampini, axis along the length of interventional device 30); and
a first linear sensor comprising an ultrasound receiver with a length and a width (Scampini, transducer 32),
wherein the ultrasound receiver is configured to receive ultrasound signals (Scampini, Para 36; “ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30”) from an external beamforming ultrasound imaging system (Scampini, probe 10) to enable determination a correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system (Scampini, Para 36; “The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.”) (Scampini, Para 39; “to orient the interventional device and procedure in the surrounding tissue”).
Scampini does not clearly and explicitly disclose wherein the first linear sensor array comprises a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width, and wherein the array extends along the width direction; wherein the first linear sensor array is wrapped circumferentially around the elongated body with respect to the longitudinal axis such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis; and wherein a rotation of the interventional device is determined based on correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system.
In an analogous ultrasound medical guidance field of endeavor Willis discloses a plurality of ultrasound receivers on an interventional device (Willis, Para 76; “using the “time of flight” method, the distances between each of the reference transducers 131 T1 through T4 and the additional catheter transducer 121 (designated TCATH in FIG. 15) are established, in parallel”) (Willi,s Para 69; “Using known techniques and calculations, the distance between each reference catheter transducer 131 and other ones of the reference catheter transducers 131 may be computed by measuring the time for an ultrasound pulse to travel from a transmitting transducer 131 to each receiving transducer 131”);
(Willis, Para 77; “extrapolate catheter position from the coordinates of the transducer locations based on models of the various catheters pre-programmed into the system, and to display each catheter's position and orientation on a graphical user display (see display 150 in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini wherein a rotation of the interventional device is determined based on correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system in order more accurately and reliably track the interventional device and to increase redundancy in the system to ensure accuracy as taught by Willis (Willis, Para 74).
In an analogous interventional device field of endeavor Sinelnikov discloses in Figure 34A an intervention device (Sinelnikov, catheter) comprising,
a first linear sensor array (Sinelnikov, transducers 491) comprising a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width (Sinelnikov, Figure 34A; showing this) (Sinelnikov, Para 296; “FIG. 34A shows a distal assembly 480 of an ultrasound catheter […] the catheter comprises a series of imaging transducers 491.”);
wherein the array extends along the width direction (Sinelnikov, Figure 34A; showing this), and
(Sinelnikov, Para 296; “transducers may be positioned around the entire circumference”) (Sinelnikov, claim 23; “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers”) such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis (Sinelnikov, Figure 34A; showing this),.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis wherein the first linear sensor array comprises a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width, and wherein the array extends along the width direction; wherein the first linear sensor array is wrapped circumferentially around the elongated body with respect to the longitudinal axis such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis in order to allow for the device to accurately receive ultrasound signals from all directions as taught by Sinelnikov.
The use of the techniques of using a plurality of ultrasound receivers arranged around the circumference of the device taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a transducer which can receive signals; and similar modifications have previously 

Regarding claim 2, Scampini as modified by Willis and Sinelnikov above discloses all of the limitations of claim 1 as discussed above.
Scampini does not disclose wherein the length is greater than the width.
However, Sinelnikov further discloses wherein a length of an ultrasound receiving element (Sinelnikov, transducers 491) along the length of the intervention device is greater than a width of the ultrasound receiving element (Sinelnikov, Figure 34A; showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above wherein the length is greater than the width in order to increase the area covered by the sensor array as taught by Sinelnikov.
The use of the techniques of using a plurality of ultrasound receivers arranged around the circumference of the device with receiving elements have a greater length along the axis of the device taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a transducer which can receive signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Scampini as modified by Willis and Sinelnikov above discloses all of the limitations of claim 1 as discussed above.
Scampini does not disclose wherein the ultrasound receivers are each separated by a gap; and wherein an angle subtended by each gap from the axis is less than or equal to the angle subtended by the width of each ultrasound receiver from the axis.
However, Sinelnikov further discloses wherein the ultrasound receivers are each separated by a gap (Sinelnikov, claim 23; “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers”); and wherein the angle subtended by each gap from the axis is less than or equal to an angle subtended by the width of each ultrasound receiver from the axis (Sinelnikov, Figure 34A; showing this).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above wherein the ultrasound receivers are each separated by a gap; and wherein the angle subtended by each gap from the axis is less than or equal to an angle subtended by the width of each ultrasound receiver from the axis in order to increase the area covered by the sensor array as taught by Sinelnikov.
The use of the techniques of using a plurality of ultrasound receivers arranged around the circumference of the device with receiving elements have a length along the axis of the device bigger than the gap between the receiving elements taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the 

Regarding claim 5, Scampini as modified by Willis and Sinelnikov above discloses all of the limitations of claim 3 as discussed above.
Scampini does not disclose a second linear sensor array; wherein the second linear sensor array comprises a plurality of ultrasound receivers each separated by a space; and wherein the second linear sensor array is wrapped around the elongated body circumferentially with respect to the longitudinal axis such that each gap of the first linear sensor array coincides with a receiver of the second linear sensor array in a lengthwise direction with respect to the longitudinal axis.
However, Sinelnikov further discloses a second linear sensor array (Sinelnikov, Figure 34A; showing two rows of transducers 491) (Sinelnikov, Para 296; “FIG. 34A shows a distal assembly 480 of an ultrasound catheter […] the catheter comprises a series of imaging transducers 491.”);
wherein the second linear sensor array comprises a plurality of ultrasound receivers each separated by a space (Sinelnikov, Figure 34A; showing two rows of transducers 491 with gaps) (Sinelnikov, claim 23; “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers”); and
wherein the second linear sensor array is wrapped around an elongated body of the interventional device circumferentially with respect to the longitudinal axis such that (Sinelnikov, Figure 34A; showing two rows of transducers 491 with gaps lined up).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above to include a second linear sensor array; wherein the second linear sensor array comprises a plurality of ultrasound receivers each separated by a space; and wherein the second linear sensor array is wrapped around the elongated body circumferentially with respect to the longitudinal axis such that each gap of the first linear sensor array coincides with a receiver of the second linear sensor array in a lengthwise direction with respect to the longitudinal axis in order to increase the area covered by the sensor array as taught by Sinelnikov.
The use of the techniques of using a second array of receiving elements arranged around the circumference of the device taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a transducer which can receive signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scampini, Willis, and Sinelnikov as applied to claim 1 above, and further in view of Someya et al. (US20160100768, hereafter Someya).
Regarding claim 4, Scampini as modified by Willis and Sinelnikov above discloses all of the limitations of claim 1 as discussed above.
Scampini as modified by Willis and Sinelnikov above does not disclose wherein the first linear sensor array is attached to a substrate and the substrate is wrapped around the interventional device in a form of a spiral.
In an analogous intervention device field of endeavor Someya discloses in Figure 1 wherein a sensor array (Someya, Para 116; “The multi-point probe of the invention can be used for detection  […] For example, a sensor such as an ultrasonic sensor or an optical sensor, or an element such as a light receiving element or an ultrasonic element can be used.”) is attached to a substrate and the substrate is wrapped around an interventional device in a form of a spiral (Someya, Para 81; “as shown in FIG. 1, the electronic contacts are spirally arranged based on the axis line of the tubular laminate 10A (in a case of the configuration shown in the drawing, to coincide with an axis line of the core 20)”) (Someya, Para 10; “an electronic contact which detects an electrical signal or a sheet-shaped insulating base material on which an electronic contact such as a sensor is formed”) (Someya, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above wherein the first linear sensor array is attached to a substrate and the substrate is wrapped around the interventional device in a form of a spiral in order to allow for high resolution detection of signals as taught by Someya (Someya, Para 15).
.

Claims 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scampini, Willis, and Sinelnikov as applied to claim 1 above, and further in view of Barnes et al. US20060074319, hereafter Barnes).
Regarding claim 6, Scampini as modified by Willis and Sinelnikov above discloses all of the limitations of claim 5 as discussed above.
Scampini as modified by Willis and Sinelnikov above does not disclose wherein the first linear sensor array and the second linear sensor array are axially separated with respect to the longitudinal axis by a distance that is greater than or equal to 1 mm.
In an analogous intervention device tracked using ultrasound transducers field of endeavor Barnes discloses wherein a first linear sensor array and a second linear sensor array (Barnes, elements 24) are axially separated with respect to the longitudinal axis (Barnes, Figure 9; showing the separation) by a distance that is greater than or equal to 1 mm (Barnes, Para 63; “since the elements are spaced apart along each catheter as well, further distribution of the elements 24 is provided.”) (Barnes, Para 26; “the probe 12 is an intra-cardiac probe or catheter less than 10 millimeters”).
Barnes is interpreted as disclosing this limitation because the given the indicated size of the probe, a person having ordinary skill in the art would understand the elements 24 to be at least 1mm apart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above wherein the first linear sensor array and the second linear sensor array are axially separated with respect to the longitudinal axis by a distance that is greater than or equal to 1 mm in order to allow for position calculation at multiple positions on the device as taught by Barnes (Barnes, Para 63).
The use of the techniques of using a plurality arrays arranged apart on an intervention device taught by Barnes in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a transducer which can have multiple positions on the device tracked; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 9, Scampini discloses in Figure 1 a method of using an interventional device (Scampini, invasive medical device 30) (Scampini, Para 24; “shown in FIG. 1 is an interventional device system. The interventional device system includes an invasive (interventional) device 30 which performs a function within the body”) comprising:
an elongated body having a longitudinal axis (Scampini, axis along the length of interventional device 30); and
receiving ultrasound signals with an ultrasound receiver (Scampini, Para 36; “ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30”) signals indicative of transmitted ultrasound pulses of an external beamforming ultrasound imaging system (Scampini, probe 10) to enable determination a correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system (Scampini, Para 36; “The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.”) (Scampini, Para 39; “to orient the interventional device and procedure in the surrounding tissue”).
Scampini does not clearly and explicitly disclose wherein the first linear sensor array comprises a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width, and wherein the array extends along the width direction; wherein the first linear sensor array is wrapped circumferentially around the elongated body with respect to the longitudinal axis such that the length of each ultrasound receiver is 
In an analogous ultrasound medical guidance field of endeavor Willis discloses a plurality of ultrasound receivers on an interventional device (Willis, Para 76; “using the “time of flight” method, the distances between each of the reference transducers 131 T1 through T4 and the additional catheter transducer 121 (designated TCATH in FIG. 15) are established, in parallel”) (Willi,s Para 69; “Using known techniques and calculations, the distance between each reference catheter transducer 131 and other ones of the reference catheter transducers 131 may be computed by measuring the time for an ultrasound pulse to travel from a transmitting transducer 131 to each receiving transducer 131”);
wherein a rotation of the interventional device is determined based on correlation of received ultrasound signals by the ultrasound receivers with transmitted ultrasound signals (Willis, Para 77; “extrapolate catheter position from the coordinates of the transducer locations based on models of the various catheters pre-programmed into the system, and to display each catheter's position and orientation on a graphical user display (see display 150 in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini wherein a rotation of the (Willis, Para 74).
In an analogous interventional device field of endeavor Sinelnikov discloses in Figure 34A an intervention device (Sinelnikov, catheter) comprising,
a first linear sensor array (Sinelnikov, transducers 491) comprising a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width (Sinelnikov, Figure 34A; showing this) (Sinelnikov, Para 296; “FIG. 34A shows a distal assembly 480 of an ultrasound catheter […] the catheter comprises a series of imaging transducers 491.”);
wherein the array extends along the width direction (Sinelnikov, Figure 34A; showing this), and
wherein the first linear sensor array is wrapped circumferentially around an elongated body of the interventional device with respect to the longitudinal axis (Sinelnikov, Para 296; “transducers may be positioned around the entire circumference”) (Sinelnikov, claim 23; “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers”) such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis (Sinelnikov, Figure 34A; showing this),.

The use of the techniques of using a plurality of ultrasound receivers arranged around the circumference of the device taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a transducer which can receive signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In an analogous intervention device tracked using ultrasound transducers field of endeavor Barnes discloses determining a rotation of an interventional device by: receiving, from a plurality of ultrasound receivers, signals indicative of transmitted ultrasound pulses of the beamforming ultrasound imaging system; comparing the received signals; associating the ultrasound receiver having either the maximum received signal (Barnes, Para 44; “The frequency associated with the maximum amplitude or the frequency with the least amplitude attenuation indicates the angle of the antenna 22 to the antenna 20.”), or the earliest received signal, with the origin of the ultrasound beam (Barnes, Para 46; “Signal strength and/or time-of-flight is used. The time interval between reception of an interrogation signal from the antenna 20 and the coded response may be different for each of the antennas 22. By generating interrogation signals at periodic intervals, the timing or signal strength of the coded responses indicate the location of the imaging plane 18 relative to the antenna 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above to include determining a rotation of the interventional device by: receiving, from each ultrasound receiver of the first linear sensor array, signals indicative of transmitted ultrasound pulses of the beamforming ultrasound imaging system; comparing the received signals; associating the ultrasound receiver having either the maximum received signal, or the earliest received signal, with the origin of the ultrasound beam in order to detect the relative position and angle of the device as taught by Barnes (Barnes, Para 46).

Regarding claim 10, Scampini as modified by Willis, Sinelnikov, and Barnes above discloses all of the limitations of claim 9 as discussed above.
Scampini does not clearly and explicitly disclose determining a distance of the ultrasound receiver associated with the maximum signal from the origin of the ultrasound beam based on the time delay between transmission of the ultrasound beam and its detection by the ultrasound receiver.
(Barnes, Para 42; “The time-of-flight information indicates the distance between the antenna 20 and each of the antennas 22.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis, Sinelnikov, and Barnes above to include determining a distance of the ultrasound receiver associated with the maximum signal from the origin of the ultrasound beam based on the time delay between transmission of the ultrasound beam and its detection by the ultrasound receiver in order to determine the placement of the device in real time as taught by Barnes (Barnes, Para 42).

Regarding claim 11, Scampini as modified by Willis, Sinelnikov, and Barnes above discloses all of the limitations of claim 9 as discussed above.
Scampini does not clearly and explicitly disclose identifying in which ultrasound beam from a plurality of ultrasound beams emitted by the beamforming ultrasound imaging system the ultrasound receiver associated with the maximum signal is located, by correlating the identified emitted sequence of the plurality of beams with the signals received by the ultrasound receiver having the maximum received signal.
However, Barnes further discloses identifying in which ultrasound beam from a plurality of ultrasound beams emitted by an ultrasound imaging system an ultrasound receiver associated with the maximum signal is located, by correlating the identified (Barnes, Para 44; “By transmitting a wide band signal or a signal with a frequency bandwidth similar to or wider than the frequency response of the antenna 22 shown in FIG. 3, the spectrum of the receive signal indicates the angle closest to the transmit antenna 20. The frequency associated with the maximum amplitude or the frequency with the least amplitude attenuation indicates the angle of the antenna 22 to the antenna 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis, Sinelnikov, and Barnes above to include identifying in which ultrasound beam from a plurality of ultrasound beams emitted by the beamforming ultrasound imaging system the ultrasound receiver associated with the maximum signal is located, by correlating the identified emitted sequence of the plurality of beams with the signals received by the ultrasound receiver having the maximum received signal in order to determine the placement of the device in real time as taught by Barnes (Barnes, Para 44).

Regarding claim 13, Scampini discloses in Figure 1 a method of using an interventional device (Scampini, invasive medical device 30) (Scampini, Para 24; “shown in FIG. 1 is an interventional device system. The interventional device system includes an invasive (interventional) device 30 which performs a function within the body”) comprising:
an elongated body having a longitudinal axis (Scampini, axis along the length of interventional device 30); and
(Scampini, Para 36; “ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30”) signals indicative of transmitted ultrasound pulses of an external beamforming ultrasound imaging system (Scampini, probe 10) to enable determination a correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system (Scampini, Para 36; “The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.”) (Scampini, Para 39; “to orient the interventional device and procedure in the surrounding tissue”).
Scampini does not clearly and explicitly disclose a non-transitory computer readable medium having stored there on instructions which cause processing circuitry to execute a method, wherein the first linear sensor array comprises a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width, and wherein the array extends along the width direction; wherein the first linear sensor array is wrapped circumferentially around the elongated body with respect to the longitudinal axis such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis; and wherein a rotation of the interventional device is determined based on correlation of the received ultrasound signals with ultrasound 
In an analogous ultrasound medical guidance field of endeavor Willis discloses a plurality of ultrasound receivers on an interventional device (Willis, Para 76; “using the “time of flight” method, the distances between each of the reference transducers 131 T1 through T4 and the additional catheter transducer 121 (designated TCATH in FIG. 15) are established, in parallel”) (Willi,s Para 69; “Using known techniques and calculations, the distance between each reference catheter transducer 131 and other ones of the reference catheter transducers 131 may be computed by measuring the time for an ultrasound pulse to travel from a transmitting transducer 131 to each receiving transducer 131”);
wherein a rotation of the interventional device is determined based on correlation of received ultrasound signals by the ultrasound receivers with transmitted ultrasound signals (Willis, Para 77; “extrapolate catheter position from the coordinates of the transducer locations based on models of the various catheters pre-programmed into the system, and to display each catheter's position and orientation on a graphical user display (see display 150 in FIG. 1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini wherein a rotation of the interventional device is determined based on correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system in order more accurately and reliably track the interventional device and (Willis, Para 74).
In an analogous interventional device field of endeavor Sinelnikov discloses in Figure 34A an intervention device (Sinelnikov, catheter) comprising,
a non-transitory computer readable medium having stored there on instructions which when executed by processing circuitry execute steps (Sinelnikov, Para 416; “A computer readable medium including instructions which when executed by a computer system let the computer system carry out the operations”)
a first linear sensor array (Sinelnikov, transducers 491) comprising a plurality of ultrasound receivers wherein each ultrasound receiver has a length and a width (Sinelnikov, Figure 34A; showing this) (Sinelnikov, Para 296; “FIG. 34A shows a distal assembly 480 of an ultrasound catheter […] the catheter comprises a series of imaging transducers 491.”);
wherein the array extends along the width direction (Sinelnikov, Figure 34A; showing this), and
wherein the first linear sensor array is wrapped circumferentially around an elongated body of the interventional device with respect to the longitudinal axis (Sinelnikov, Para 296; “transducers may be positioned around the entire circumference”) (Sinelnikov, claim 23; “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers”) such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis (Sinelnikov, Figure 34A; showing this),.

The use of the techniques of using a plurality of ultrasound receivers arranged around the circumference of the device taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a transducer which can receive signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The use of the techniques of using a computer program product to store instructions for a method taught by Sinelnikov in the invention of a trackable intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having software which allows for tracking an intervention device; and similar 
In an analogous intervention device tracked using ultrasound transducers field of endeavor Barnes discloses determining a rotation of an interventional device by: receiving, from a plurality of ultrasound receivers, signals indicative of transmitted ultrasound pulses of the beamforming ultrasound imaging system; comparing the received signals; associating the ultrasound receiver having either the maximum received signal (Barnes, Para 44; “The frequency associated with the maximum amplitude or the frequency with the least amplitude attenuation indicates the angle of the antenna 22 to the antenna 20.”), or the earliest received signal, with the origin of the ultrasound beam (Barnes, Para 46; “Signal strength and/or time-of-flight is used. The time interval between reception of an interrogation signal from the antenna 20 and the coded response may be different for each of the antennas 22. By generating interrogation signals at periodic intervals, the timing or signal strength of the coded responses indicate the location of the imaging plane 18 relative to the antenna 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above to include determining a rotation of the interventional device by: receiving, from each ultrasound receiver of the first linear sensor array, signals indicative of transmitted ultrasound pulses of the beamforming ultrasound imaging system; comparing the received signals; associating the ultrasound receiver having either the maximum received signal, or the earliest received signal, with the origin of the (Barnes, Para 46).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scampini, Willis, and Sinelnikov as applied to claim 1 above, and further in view of Jensen et al. US20160106391, hereafter Jensen).
Regarding claim 7, Scampini as modified by Willis and Sinelnikov above discloses all of the limitations of claim 1 as discussed above.
Scampini does not disclose wherein: the first linear sensor array comprises an even number of ultrasound receivers that are arranged in diametrically-opposing pairs with respect to the longitudinal axis; and wherein each ultrasound receiver comprises a piezoelectric element having a polling vector; and wherein the ultrasound receivers in each pair are arranged such that for each pair both: the polling vectors of the ultrasound receivers are mutually opposed with respect to the longitudinal axis; and the ultrasound receivers are electrically connected in parallel such that their polling vectors are mutually opposed.
However, Sinelnikov further discloses wherein a first linear sensor array comprises an even number of ultrasound receivers (Sinelnikov, Para 223; “The imaging transducer is made of a 64-element cylindrical array.”) that are arranged in diametrically-opposing pairs with respect to the longitudinal axis (Sinelnikov; Figure 34C; showing the two left most and right most elements opposite each other relative to the axis) (Sinelnikov, Para 296; “transducers may be positioned around the entire circumference”) (Sinelnikov, claim 23; “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers”); and
wherein each ultrasound receiver comprises a piezoelectric element having a polling vector (Sinelnikov, Para 153; “The ultrasound transducer may be operated in the thickness resonance mode, i.e., the frequency of operation is substantially determined by the half wavelength thickness of the piezoelectric transducer element. The transducer element may be made of PZT-4 (Navy I) or PZT-8 (Navy III) type piezoceramic material or equivalent that exhibits low losses under high power driving conditions and may be incorporated in a piezocomposite structure.”).
Sinelnikov is interpreted as disclosing wherein the piezoelectric element has a polling vector because the Applicant’s specification states that “Piezoelectric elements inherently have such a polling vector” in paragraph 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis and Sinelnikov above wherein: the first linear sensor array comprises an even number of ultrasound receivers that are arranged in diametrically-opposing pairs with respect to the longitudinal axis; and wherein each ultrasound receiver comprises a piezoelectric element having a polling vector in order to increase the area covered by the sensor array as taught by Sinelnikov.
The use of the techniques of using a second array of receiving elements arranged opposite each other around the circumference of the device taught by Sinelnikov in the invention of a tracked intervention device would have comprised only 
Scampini as modified by Willis and Sinelnikov above does not disclose wherein the ultrasound receivers in each pair are arranged such that for each pair both: the polling vectors of the ultrasound receivers are mutually opposed with respect to the longitudinal axis; and the ultrasound receivers are electrically connected in parallel such that their polling vectors are mutually opposed.
In an analogous transducer array for data communication field of endeavor Jensen discloses ultrasound transducers in pairs arranged such that for each pair both (Jensen, Figure 2; showing transducer 206 and 208 controlled by electrodes 2041 and 2042) (Jensen, Para 26-27; “the first electrode 204 1 includes M transducer elements 206 1, 206 2, . . . , 206 M (collectively referred to as transducer elements 206) […] the second electrode 204 2 includes N transducer elements 208 1, 208 2, . . . , 208 N (collectively referred to as transducer elements 208)”): the polling vectors of the ultrasound transducers are mutually opposed and the ultrasound transducers are electrically connected in parallel such that their polling vectors are mutually opposed (Jensen, Para 36; “the first electrode 204 1 can be excited with one polarity to control steering, focusing and apodization in one direction, and the second electrode 204 2 can be excited with the opposite polarity to control steering, focusing, and apodization in the other direction”).
(Jensen, Para 34-36).

Regarding claim 8, Scampini as modified by Willis, Sinelnikov, and Jensen above discloses all of the limitations of claim 7 as discussed above.
Scampini does not clearly and explicitly disclose wherein the ultrasound receivers are formed from a piezoelectric polymer.
However, Sinelnikov further discloses wherein the ultrasound receivers are formed from a piezoelectric polymer (Sinelnikov, Para 153; “The ultrasound transducer may be operated in the thickness resonance mode, i.e., the frequency of operation is substantially determined by the half wavelength thickness of the piezoelectric transducer element. The transducer element may be made of PZT-4 (Navy I) or PZT-8 (Navy III) type piezoceramic material or equivalent that exhibits low losses under high power driving conditions and may be incorporated in a piezocomposite structure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis, Sinelnikov, and Jensen above wherein the ultrasound receivers are formed from a piezoelectric (Sinelnikov, Para 153).
The use of the techniques of using piezoelectric polymers for an ultrasound transducer taught by Sinelnikov in the invention of a tracked intervention device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a functional transducer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scampini, Willis, Sinelnikov, and Barnes as applied to claim 11 above, and further in view of Vaillant et al. US20060079759, hereafter Vaillant).
Regarding claim 12, Scampini as modified by Willis, Sinelnikov, and Barnes above discloses all of the limitations of claim 11 as discussed above.
Scampini does not disclose using the position and rotation of the interventional device relative to the beamforming ultrasound imaging system to register an ultrasound image provided by the beamforming ultrasound imaging system with a second image that includes the interventional device and which is provided by a second imaging system; the position being determined based on the determined distance (DX) and the identified ultrasound beam being determined based on the ultrasound receiver associated with the maximum received signal.
However, Barnes discloses further discloses disclose using a position and rotation of an interventional device relative a beamforming ultrasound imaging system to (Barnes, Para 6-7; “a system is provided for determining a position of an imaging plane […] a method is provided for determining a position of an imaging plane within a patient.”) (Barnes, Abstract; “Ultrasound tissue images may be registered to the catheter position with minimal rotational ambiguity.”) the position being determined based on the determined distance (Barnes, Para 42; “The time-of-flight information indicates the distance between the antenna 20 and each of the antennas 22.”) and the identified ultrasound beam being determined based on the ultrasound receiver associated with the maximum received signal (Barnes, Para 44; “The frequency associated with the maximum amplitude or the frequency with the least amplitude attenuation indicates the angle of the antenna 22 to the antenna 20.”) (Barnes, Para 46; “Signal strength and/or time-of-flight is used. The time interval between reception of an interrogation signal from the antenna 20 and the coded response may be different for each of the antennas 22. By generating interrogation signals at periodic intervals, the timing or signal strength of the coded responses indicate the location of the imaging plane 18 relative to the antenna 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Sinelnikov and Barnes above to include using a position and rotation of an interventional device relative to a beamforming ultrasound imaging system to register an ultrasound image provided by the beamforming ultrasound imaging system; the position being determined based on the determined distance (DX) and the identified ultrasound beam being determined (Barnes, Para 5).
Scampini as modified by Willis, Sinelnikov, and Barnes above does not disclose registering an ultrasound image provided by the beamforming ultrasound imaging system with a second image that includes the interventional device and which is provided by a second imaging system.
In an analogous track interventional device field of endeavor Vaillant discloses registering an ultrasound image provided by a beamforming ultrasound imaging system with a second image that includes the interventional device (Vaillant, Para 26; “Using a second common anatomical reference system and signals from the position indicator representative of the location of the catheter in the fluoroscopy image, the catheter-based tracking system is registered with the fluoroscopy image, thereby defining a second registration. Using the first registration and the second registration, the 3D model is registered with the catheter-based tracking system”) and which is provided by a second imaging system (Vaillant, Para 25; “A first anatomical reference system is common to both the first and the second image acquisition systems, and a second anatomical reference system is common to both the first image acquisition system and the interventional tracking system. A processing circuit configured to process executable instructions for registering the second image acquisition system with the first image acquisition system to define a first registration, registering the interventional tracking system with the first image acquisition system to define a second registration, and in response to the first and second registrations, registering the interventional tracking system with the second image acquisition system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scampini as modified by Willis, Sinelnikov, and Barnes above to include registering an ultrasound image provided by the beamforming ultrasound imaging system with a second image that includes the interventional device and which is provided by a second imaging system in order to improve navigation and placement of the intervention device as taught by Vaillant (Vaillant, Para 39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMELIE R DAVIS/Primary Examiner, Art Unit 3793